Citation Nr: 1118983	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  09-36 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for chronic headaches, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1982 to June 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in May 2009, a statement of the case was issued in September 2009, and a substantive appeal was received in September 2009.

In an October 2010 decision, the Veteran's rating for chronic headaches was increased to 10 percent for the period from July 2, 2009.  As the maximum schedular rating was not assigned, this issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).

In December 2010, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is associated with the claims file.

The issue of entitlement to service connection for hypertension was raised by the Veteran in August 2010, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that the severity of her service-connected chronic headaches warrants a higher disability rating.  Historically, service connection was granted for the Veteran's chronic headaches in a February 2009 rating decision and assigned a noncompensable disability rating, effective November 16, 2004.  Subsequently, an October 2009 rating decision increased the disability rating from 0 percent to 10 percent, effective July 2, 2009.

In July 2009, the Veteran was afforded a VA medical examination in connection with this appeal.  At the December 2010 hearing, it was asserted that the headache disability had become more severe since the prior VA examination.   While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an indication of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  Under the circumstances, the Board finds that another VA examination is appropriate.

In addition, the Board is presented with an evidentiary record which is not entirely clear.  VA has a duty to assist claimants in the development of facts pertinent to their claims, and VA must accomplish additional development of the evidence if the record currently before it is inadequate.  See 38 U.S.C.A. § 5103A.  In this regard, the Board notes that the record is unclear as to whether the Veteran's headaches are considered prostrating.

Lastly, the Board notes that VA is required to obtain relevant VA treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In light of the need to return the case for additional development, the AMC/RO should obtain any missing VA treatment records relevant to the appeal.  See Moore v. Shinseki, 555 F.3d 1369, 1374-75 (Fed.Cir.2009).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain any relevant VA treatment records (not already of record) from the Columbia, South Carolina VA Medical Center since November 2009.

2.  Then, the Veteran should be scheduled for an appropriate VA examination to determine the current severity of her chronic headaches.  It is imperative that the claims folder be reviewed in conjunction with the examination.  After reviewing the claims file and examining the Veteran, the examiner should ascertain the current severity of the Veteran's chronic headaches.  Appropriate examination findings should be reported (to include information as to any prostrating attacks) to allow for evaluation of the Veteran's chronic headaches under 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2010).  

3.  To avoid further remand, the AMC/RO should review the examination report obtained and ensure that the requested findings have been reported.

4.  After completion of the above and any further development deemed necessary, the AMC/RO should review the expanded record and determine whether a higher rating(s) for chronic headaches is warranted.  The Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


